DETAILED ACTION
This Action is responsive to the Amendment filed on 08/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0013766), in view of Kong (US 2022/0068901).

Regarding claim 1, Kim (see, e.g., FIG. 1A, FIG. 6, FIG. 10) discloses an electronic device, comprising: 
a substrate SUB (Para 0062); 
an insulating layer PW, disposed on the substrate SUB, and comprising an opening e.g., opening between adjacent PW and a sidewall e.g., sidewall of PW surrounding the opening e.g., opening between adjacent PW (Para 0120, Para 0121); 
a light-emitting unit LD1, disposed in the opening e.g., opening between adjacent PWs and comprising an active layer 12 (see FIG. 1A) (Para 0042, Para 0123, Para 0127); and 
a light conversion element CCL1, disposed in the opening e.g., opening between adjacent PW, wherein the light conversion element CCL1 encompasses e.g., surrounds the light emitting unit LD1 (Para 0167);
a protective layer CPL1 disposed on and covering the light conversion element CCL1 (Para 0189);
wherein a height of the sidewall e.g., sidewall of PW is greater than or equal to a height of the light conversion element CCL1 (Para 0167, Para 0215),
wherein a distance between a bottom surface of the active layer 12 (see FIG. 1A)  and a top surface of the substrate SUB is greater than a distance between a bottom surface of the light conversion element CCL1 and the top surface of the substrate SUB (Para 0042, Para 0167)
Examiner notes that active layer 12 (see FIG. 1A) is within LD1 in FIG. 10, and the bottom surface of LD1 is above the bottom surface of CCL1 in FIG. 10. 
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach that the protective layer is disposed on and covering the light conversion element and the insulating layer, and a thickness of the protective layer disposed on the light conversion element is greater than a thickness of the protective layer disposed on the insulating layer.
Kong (see, e.g., FIG. 7) discloses a protective layer CPL disposed on and covering the light conversion element CCL1 and the insulating layer BNK, wherein a thickness e.g., thickness of CPL from top corner of LCP1 to top of CPL of the protective layer CPL disposed on the light conversion element CCL1 is greater than a thickness e.g., thickness of CPL from top of RP to top of CPL of the protective layer CPL disposed on the insulating layer BNK (Para 0200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protective layer covering the light conversion element and the insulating layer as described in Kong to the device of Kim for the purpose of preventing oxygen and water from permeating the display element layer and for maximizing light efficiency by forming the protective layer above the light conversion pattern layer (i.e., color conversion pattern and color filter) (Para 0201, Para 0213).

Regarding claim 3, Kim (see, e.g., FIG. 1A, FIG. 6, FIG. 10) teaches that the insulating layer PW is multi-layer (Para 0120, Para 0121).

Regarding claim 4, Kim (see, e.g., FIG. 1A, FIG. 6, FIG. 10) teaches that the light-emitting unit LD1 comprises at least two light-emitting diodes LD1 (Para 0123, Para 0127).
Examiner Note: LD1, e.g., FIG. 6, shows multiple light emitting elements labeled LD1.

Regarding claim 5, Kim (see, e.g., FIG. 1A, FIG. 6, FIG. 10) teaches a reflective layer ELT1, ELT2 disposed between the substrate SUB and the light conversion element CCL1 (Para 0153).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0013766), in view of Kong (US 2022/0068901), and in view of Bibl (US 2014/0367633).

Regarding claim 6, Kim (see, e.g., FIG. 10) teaches that the light conversion element CCL1 surrounds the light emitting unit LD1. 
However, Kim fails to expressly teach the light conversion element has a curved top surface.
Bibl (see, e.g., FIG. 12A), on the other hand, teaches that light conversion element 310 has a curved top surface, e.g., hemispherical dome-shaped profile for the purpose of improving light extraction (Para 0008, Para 0083, Para 0120, Para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the light conversion element of Kim to a curved top surface as describe by Bibl for the purpose of improving light extraction (Para 0083). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817